DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.



A) 
The amendment filed on 09/13/2021 has been acknowledged. 

Amendment Summary
Claims 1, 11, 19, 21, 22 and 23  are amended. 
Claims 3, 13  are canceled.



Response to Arguments/Amendment
Applicant’s arguments with respect to claims # 1, 2, 4-12, and 14--25 have been considered but they are not persuasive. All current amendments have been addressed in the following analysis.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0257495 A1) in view of Herrala (US 2012/0057518 A1).

Regarding Claims 1, 11, 19, 21, 23, 24
Chen discloses a Bluetooth mesh network (See Fig.(1, 2); [0038]), comprising:
a server (Fig.1(300));
a Bluetooth gateway (Fig.(1,2)(100)); and
a plurality of Bluetooth devices (Fig.1(400); Fig.2(appliances); [0062]; [0066]; Bluetooth target devices),

wherein:
the Bluetooth gateway (Fig.(1,2)(100)) is configured 

to receive a control request (See [0038]; receive a voice control instruction) with respect to controlling a to-be-controlled Bluetooth device (See [0038]; to send the control data from the networking module 200 to a target device 400 to implement control of the target device) among the plurality of Bluetooth devices (See [0062]; [0066]; Bluetooth target devices) and 

to communicate the control request to the server (Fig.1(300)) in response to receiving the control request (See [0038]; The networking module 200 is configured to send the received voice control instruction to a recognition device 300 for voice recognition); and

 the server (Fig.1(300)) is configured to:
(See Fig.2(500); [0038]; The networking module 200 is configured to send the received voice control instruction to a recognition device 300 for voice recognition),  

determine at least one Bluetooth gateway (Fig.1(100)) via which the
to-be controlled Bluetooth device (See {0062]; [0066]) is to be controlled (See [0038]; transmit instruction from server through a gateway module to control target device); 

the at least one Bluetooth gateway being determined (See [0038]; Bluetooth gateway determined according to recognition result) 
based at least in part on: 

(i) a type of instruction corresponding to the control request (See [0049-0051]; transmitting specific control instruction and expecting response back from specific control instruction) and a mapping of types of instructions to to-be controlled Bluetooth devices (See [0049-0051]; a target device is specified, can be reached through hopping, expected specific response is awaiting corresponding to specific control instruction or otherwise resending control data or in case of no success an error is flag); 
or
(ii) a command associated with the control request (See [0058-0061]; Extracting feature code and transmitting feature code to target device through gateway and expecting response back from specific feature code map in pre-store database) and a mapping of commands to to-be controlled Bluetooth devices (See [0058-0061]; a target device is specified, can be reached through hopping and extracted feature code mapped in pre-store database, expected specific response is awaiting corresponding to specific control feature code or otherwise resending control code or in case of no success an error is flag); and

control the to-be-controlled Bluetooth device (Fig.2(appliances): Fig.1(400); [0049]) via at least one Bluetooth gateway (See Fig.(1,2)(100); [0038]; [0041]; [0049]; [0058]; send control data to the Bluetooth MESH module 100 according to a recognition result returned from the recognition device 300), 


wherein the server (Fig.1(300)) controls the to-be controlled Bluetooth device (Fig.2(appliances): Fig.1(400); [0049]) based at least in part on the control request (See [0038]; [0041]; [0049]; [0058]; The Bluetooth MESH module 100 is further configured to send the control data from the networking module 200 to a target device 400 to implement control of the target device).


But Chen fails to explicitly recite 
About a plurality of gateways as partt of the mesh network.



However in analogous art,
Herrala teaches about a Bluetooth mesh network having multiple gateways. control by server to control multiple intended target devices (See Fig.(2, (3(A,B), 5, 6); [0027]; [0031-0035]).


Chen and Herrala are analogous art because they all pertain to Bluetooth mesh network. Chen teaches about a mesh network with one air conditioner device as a Bluetooth gateway to service with Bluetooth device. Herrala teaches about a Bluetooth mesh network having multiple  gateways. Chen could use Herrala features in order to control multiple different Bluetooth devices through multiple gateway in multiple distance locations. Therefore it would have been obvious to someone of ordinary skill at the time of the filling of the application to combine Chen and Herrala as to obtain a flexible, efficient and expandable  mesh network.  



Regarding Claims 2, 12, 20
Chen and Herrala teach all  the features with respect to Claims 1, 11, 19 and Chen further teaches 
                   wherein the server is further configured to 

send the control request to the Bluetooth gateway (See [0038]; [0042]; messages are transmitted through relay) in connection with controlling the to-be-controlled Bluetooth device  (See Fig.(1,2); [0038]; [0042]; [0049]) based at least in part on the control request (See Fig.(1,2); [0038]; [0042]; [0049]).


Regarding Claims 4, 14
           Chen and Herrala teach all  the features with respect to Claims 1, 11 and Herrala further teaches 

                 wherein the server is further configured to:

determine the to-be-controlled Bluetooth device based at least in part on an identifier included in the control request (See Fig.5; [0022]; [0033-0035]); and


                wherein to determine the at least one of the plurality of Bluetooth gateways via which the to-be controlled Bluetooth device is to be controlled (See Fig.6; [0033-0035]), comprises
selecting a target Bluetooth gateway from among the plurality of Bluetooth gateways to serve as the target Bluetooth gateway (See Fig.6; [0033-0035]), 

(See Fig.6; [0033-0035]; devices are found through routing tables and identification),
               the target Bluetooth gateway being selected (See [0035]; select gateway closer to  the to-be-controlled Bluetooth device) based at least in part on whether a signal range of the Bluetooth gateway covers the to-be-controlled Bluetooth device (See [0035]; select gateway closer to  the to-be-controlled Bluetooth device).


Regarding Claims 5,15
Chen and Herrala teach all  the features with respect to Claim 3, 14 and Herrala further teaches 
                 wherein to determine, by the server, the at least one of the
plurality of Bluetooth gateways via which the to-be controlled Bluetooth device is to be
controlled  (See Fig.6; [0033-0035]) comprises:
selecting the target Bluetooth gateway from among the plurality of Bluetooth gateways (See Fig.6; [0033-0035]) based at least in part on respective positional relationships of the plurality of Bluetooth gateways to the to-be-controlled Bluetooth device (See Fig.6; [0033-0035]), 

              wherein the target Bluetooth gateway corresponds to a Bluetooth gateway having a distance from the to-be-controlled Bluetooth device that satisfies a
set distance condition (See Fig.6; [0033-0035]); 
(See Fig.6; [0033-0035]);


or


determining the target Bluetooth gateway from among the plurality of Bluetooth gateways based at least in part on a historical record of communications, 

                  the target Bluetooth gateway corresponding to a Bluetooth gateway associated with a historical record of communications with the to-be-controlled Bluetooth device.

(The term “or” may allow at least one of the limitation to be treated in the claim examination) 


Regarding Claims 6, 16, 20
Chen and Herrala teach all  the features with respect to Claim 1, 11, 19 and Herrala further teaches 




send the control request to the at least one of the plurality of Bluetooth gateways (See Fig.6; [0033-0035])  in connection with the target Bluetooth gateway controlling the to-be-controlled Bluetooth device based at least in part on the control request (See [0033-0035]; control request comprises identifier and mesh network configuration to route control to destination)).



Regarding Claims 7, 17
Chen and Herrala teach all  the features with respect to Claim 6, 16 and Chen further teaches 

wherein:
the control request is a voice request (See Fig.1; [0052]; receive voice control instruction);

the server (Fig.1(300); [0053]) is further configured to:
convert the voice request to a text instruction (See [0052];[0056]; convert voice to control code); and
send the text instruction to the target Bluetooth gateway (See Fig.(1,2); [0052];[0056]); and
(See Herrala [0033-0035]) is further configured to perform an intent analysis (See Fig.5; [0058-0062]) based at least in part on the text instruction to obtain a control intent (See [0052]; [0056]]; received control code), and to control the to-be-controlled Bluetooth device based at least in part on the control intent (See Fig,5; [0052]; [0058]; control code is sent to target device).


Regarding Claims 8, 18
Chen and Herrala teach all  the features with respect to Claims 1, 11 and Chen further teaches 

wherein the server is further configured to:

perform an intent analysis with respect to the control request to obtain a control intent (See Fig.5; [0058-0061]);
send the control intent to the at least one of the plurality of Bluetooth gateways (See Herrala [0033-0035]) in connection with the target Bluetooth gateway controlling the to-be-controlled Bluetooth device (See Fig.5; [0058-0061]).
Regarding Claim 10,
Chen and Herrala teach all  the features with respect to Claim 1 and Herrera further teaches


configured to:
provide to at least one Bluetooth gateway a current status of the to-be-controlled
Bluetooth device (See {0060-0061]); and
the at least one Bluetooth gateway is further configured to receive the indication of the current status of the to-be-controlled Bluetooth device (See [0060-0061]), and to communicate the indication of the current status of the to-be-controlled Bluetooth device to the server (See [0060-0061]).

Regarding Claim 25, 
Chen and Herrala teach all  the features with respect to Claim 1 and Herrala further teaches 

             wherein the Bluetooth gateway (See Fig.6(Node Serving Client 1)) corresponding to a Bluetooth device (Client 2)) that received the control request (Fig.6(S11)) is different (See [0035]; gateway receiving control and gateway serving to be controlled device are different) from the at least one Bluetooth gateway (Fig.6(Node Serving Clint 2)) via which the to-be-controlled Bluetooth device is controlled (Fig.6(Client 2)).


Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0257495 A1) in view of Herrala (US 2012/0057518 A1) and further in view of Liang (US 2015/0271808 A1).

Regarding Claims 9,
Chen and Herrala teach all  the features with respect to Claim 1,  and Herrera further teaches
                    wherein the plurality of Bluetooth gateways (See [0032-0034]) communicate with the server using a non-Bluetooth mode of communication (See [0029]; gateway with IP that separate server and the mesh network), 


But Chen and Herrala fail to explicitly recite about 
a communication distance of the non-Bluetooth mode of communication is greater than a communication distance of a Bluetooth mode of communication 

However in analogous art,
Liang teaches about a communication distance of the non-Bluetooth mode of communication is greater than a communication distance of a Bluetooth mode of communication (See [0044]; [0055]).


Chen, Herrala and Lang are analogous art because they all pertain to Bluetooth mesh network. Chen teaches about a mesh network with one air conditioner device as a Bluetooth gateway to service with Bluetooth device. Herrala teaches about a Bluetooth mesh network having multiple  gateways. Liang teaches about a communication distance of the non-Bluetooth mode of communication is greater than a communication distance of a Bluetooth mode of communication. Chen and Herrala could use Liang features in order to place server device at greater distance than Bluetooth mesh network. Therefore it would have been obvious to someone of ordinary skill at the time of the filling of the application to combine Chen, Herrala and Liang as to obtain a flexible, efficient and expandable  mesh network.  



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646